DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (Figures 7 and 8) encompass claims 1-20 in the reply filed on 07/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/142,610, filed on 04/29/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/21/2019, 02/12/2020, 01/27/2022, 06/21/2022, and 09/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a substrate” recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
LENS DRIVING UNIT, CAMERA MODULE AND OPTICAL APPARATUS HAVING A MAGNET FOR SENSING A POSITION OF A BOBIN.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0072289) in view of HSU et al. (US 2015/0155768).
Regarding claim 1, Lim et al. discloses a lens driving device, comprising:
a base (included in sensor package 400, figures 1-2, paragraphs [0046], [0050]); 
a housing (housing 340, figures 1-2, paragraphs [0064], [0067] disposed on the base;
a bobbin (bobbin assembly 220, figures 1-2, paragraphs [0046], [0049]-[0050]) disposed in the housing;
a first coil (coil 221, figures 1-2, paragraphs [0054]-[0055]) disposed on the bobbin;
a first magnet (auto-focusing corner magnet 230, figure 2, paragraphs [0060]-[0061]) disposed on the housing;
a circuit board (printed circuit board 320, figures 1-2, paragraphs [0064]-[0065]) disposed on the base and comprising a second coil (coil 310, figures 1-2, paragraphs [0064]-[0065]) facing the first magnet;
an upper elastic member (upper plate plastic member 241a, figures 1-2, paragraphs [0062]) connecting the bobbin and the housing; and
a wire (suspension support member 250, figures 1-2, paragraphs [0063], [0068]) disposed between the circuit board and the upper elastic member,
wherein the housing comprises first, second corners, third and fourth corners (see figures 1-2).
Lim et al. fails to disclose wherein the housing comprises first and second corners opposite to each other, and third and fourth corners opposite to each other, wherein the first magnet comprises a first driving magnet disposed between the first corner of the housing and the third corner of the housing, a second driving magnet disposed between the third corner of the housing and the second corner of the housing, a third driving magnet disposed between the second corner of the housing and the fourth corner of the housing, and a fourth driving magnet disposed between the first corner of the housing and the fourth corner of the housing, and wherein a distance between the first driving magnet and the fourth driving magnet is greater than a distance between the first driving magnet and the second driving magnet.
However, HSU et al. discloses wherein the housing comprises first (corner 186, figure 5, paragraphs [0033], [0040]) and second corners (a corner is opposite to corner 176) opposite to each other, and third (corner 187, figure 5, paragraph [0040]) and fourth corners (corner 188, figure 5, paragraph [0040]) opposite to each other,
wherein the first magnet comprises a first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) disposed between the first corner of the housing and the third corner of the housing, a second driving magnet (right magnetic element 34 disposed between corner 187 and corner which is opposite to corner 186, figure 5, paragraph [0040]) disposed between the third corner of the housing and the second corner of the housing, a third driving magnet (upper magnetic element 36 disposed between the corner which is opposite to corner 186 and corner 188, figure 5, paragraph [0040]) disposed between the second corner of the housing and the fourth corner of the housing, and a fourth driving magnet (left magnetic element 34 disposed between corner 186 and corner 188), figure 5, paragraph [0040]) disposed between the first corner of the housing and the fourth corner of the housing, and 
wherein a distance between the first driving magnet and the fourth driving magnet is greater than a distance between the first driving magnet and the second driving magnet (the distance between lower magnetic element 36 and left magnetic element 34 is greater than a distance between the lower magnetic element 36 and right magnetic element 34, figure 5, paragraph [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Lim et al. by the teaching of HSU et al. in order to have the advantages of low power consumption, small size, high positioning precision, and low manufacturing cost (paragraph [0017]).

Regarding claim 2, HSU et al. discloses wherein a distance between the first driving magnet and the first corner of the housing is greater than a distance between the first driving magnet and the third corner of the housing (see figure 5).

Regarding claim 3, HSU et al. discloses wherein a distance between the second driving magnet and the second corner of the housing is greater than a distance between the second driving magnet and the third corner of the housing (see figure 5).

Regarding claim 4, HSU et al. discloses wherein the third driving magnet is disposed at a position symmetrical to that of the first driving magnet with respect to an optical axis (see figure 5), and
wherein the fourth driving magnet is disposed at a position symmetrical to that of the second driving magnet with respect to the optical axis (see figure 5).

Regarding claim 5, Lim et al. discloses:
a second magnet (a magnet 210, figures 1-2, paragraphs [0054], [0058]-[0061]) disposed on the bobbin;
a substrate (included in sensor package 400, figures 1-2, paragraphs [0046], [0050]) disposed on the housing; and
a sensor (hall sensor 330, figure 2, paragraphs [0065]-[0067]) coupled to the substrate and sensing the second magnet,
wherein the sensor is disposed at a position corresponding to the first corner of the housing (see figure 5).

Regarding claim 6, Lim et al. discloses:
a third magnet (a second magnet 210, figures 1-2, paragraphs [0054], [0058]-[0061]) disposed on the bobbin,
wherein the third magnet is disposed at a position symmetrical to that of the second magnet with respect to an optical axis (see figure 5).

Regarding claim 7, Lim et al. discloses wherein the wire comprises a first wire disposed at a position corresponding to the first corner of the housing, a second wire disposed at a position corresponding to the second corner of the housing, a third wire disposed at a position corresponding to the third corner of the housing, and a fourth wire disposed at a position corresponding to the fourth corner of the housing (Lim et al. discloses support member 250 having four wires at four corners housing 240a, figures 1-2, paragraphs [0063], [0068], and HSU et al. discloses wherein a distance between the first driving magnet and the first wire is greater than a distance between the first driving magnet and the third wire (HSU et al. discloses a distance between the lower magnetic element 36 (i.e., first driving magnet) and the first corner 186 (where the first wire is positioned) is greater than a distance between the lower magnetic element 36 (i.e., first driving magnet) and the third corner 187 (where the third wire is positioned), see figure 5).

Regarding claim 12, HSU et al. discloses wherein a distance between the third driving magnet and the second driving magnet is greater than a distance between the third driving magnet and the fourth driving magnet (see figure 5), and 
wherein a distance between the first driving magnet and the third driving magnet is same as a distance between the second driving magnet and the fourth driving magnet (see figure 5).

Regarding claim 13, Lim et al. discloses comprising:
a cover member (shield can 500, figures 1-2, paragraphs [0046], [0050] comprising an upper plate and a lateral plate extending from the upper plate,
wherein the housing disposed in the cover member (see figures 1-2), and
wherein the base is coupled to the lateral plate of the cover member (see figures 1-2).

Regarding claim 14, Lim et al. discloses a camera module (a camera module, paragraph [0046]), comprising:
a printed circuit board (included in sensor package 400, figures 1-2, paragraphs [0046], [0049]-[0050]);
an image sensor (an image sensor included in sensor package 400, figures 1-2, paragraphs [0046], [0049]-[0050]) disposed on the printed circuit board;
the lens driving device of claim 1 (see claim 1 as discussed above); and
a lens (imaging lens, figures 1-2, paragraph [0047] coupled to the bobbin of the lens driving device and disposed at a position corresponding to that of the image sensor.

Regarding claim 15, Lim et al. discloses a mobile phone (a mobile camera, paragraph [0005]) comprising the camera module of claim 14.

Regarding claim 16, Lim et al. discloses a lens driving device, comprising:
a base (included in sensor package 400, figures 1-2, paragraphs [0046], [0050]); 
a housing (housing 340, figures 1-2, paragraphs [0064], [0067] disposed on the base;
a bobbin (bobbin assembly 220, figures 1-2, paragraphs [0046], [0049]-[0050]) disposed in the housing;
a first coil (coil 221, figures 1-2, paragraphs [0054]-[0055]) disposed on the bobbin;
a first magnet (auto-focusing corner magnet 230, figure 2, paragraphs [0060]-[0061]) disposed on the housing;
a circuit board (printed circuit board 320, figures 1-2, paragraphs [0064]-[0065]) disposed on the base and comprising a second coil (coil 310, figures 1-2, paragraphs [0064]-[0065]) facing the first magnet;
a second magnet (a magnet 210, figures 1-2, paragraphs [0054], [0058]-[0061]) disposed on the bobbin;
a substrate (included in sensor package 400, figures 1-2, paragraphs [0046], [0050]) disposed on the housing; and
a sensor (hall sensor 330, figure 2, paragraphs [0065]-[0067]) coupled to the substrate and sensing the second magnet,
an upper elastic member (upper plate plastic member 241a, figures 1-2, paragraphs [0062]) connecting the bobbin and the housing; and
a plurality of wires (suspension support member 250, figures 1-2, paragraphs [0063], [0068]) disposed between the circuit board and the upper elastic member.
Lim et al. fails to disclose wherein the plurality of wires comprises a first wire disposed at a position corresponding to a first corner of the housing, a second wire disposed at a position corresponding to a second corner of the housing, a third wire disposed at a position corresponding to a third corner of the housing, and a fourth wire disposed at a position corresponding to a fourth corner of the housing,
wherein the first corner of the housing is disposed opposite to the second corner of the housing and the third corner of the housing is disposed opposite to the fourth corner of the housing,
wherein the first magnet comprises a first driving magnet disposed between the first corner of the housing and the third corner of the housing, and
wherein a distance between the first driving magnet and the first corner of the housing is greater than a distance between the first driving magnet and the third corner of the housing.
However, Lim et al. discloses the suspension support member 250 having four wires disposed at four corners, figures 1-2, paragraphs [0063], [0068]). And HSU et al. discloses the housing comprises first (corner 186, figure 5, paragraphs [0033], [0040]) and a second corner (a corner is opposite to corner 176) opposite to each other, and third corner (corner 187, figure 5, paragraph [0040]) and fourth corner (corner 188, figure 5, paragraph [0040]) opposite to each other; HSU et al. also discloses: 
wherein the first magnet comprises a first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) disposed between the first corner (corner 186, figure 5, paragraphs [0033], [0040]) of the housing and the third corner (corner 187, figure 5, paragraphs [0033], [0040]) of the housing, and
wherein a distance between the first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) and the first corner (corner 186, figure 5, paragraphs [0033], [0040]) of the housing is greater than a distance between the first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) and the third corner (corner 187, figure 5, paragraphs [0033], [0040]) of the housing (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate each wire at each of four corners of HSU et al. and to modify the device in Lim et al. by the teaching of HSU et al. in order to have the advantages of low power consumption, small size, high positioning precision, and low manufacturing cost (paragraph [0017]).

Regarding claim 17, HSU et al. discloses wherein the first magnet comprises a second driving magnet disposed between the third corner of the housing and the second corner of the housing (see figure 5), and 
wherein a distance between the second driving magnet and the second corner of the housing is greater than a distance between the second driving magnet and the third corner of the housing (see figure 5).

Regarding claim 18, HSU et al. discloses wherein the first magnet comprises a third driving magnet disposed between the second corner of the housing and the fourth corner of the housing, and a fourth driving magnet disposed between the first corner of the housing and the fourth corner of the housing (see figure 5), 
wherein the third driving magnet is disposed at a position symmetrical to that of the first driving magnet with respect to an optical axis (see figure 5), and 
wherein the fourth driving magnet is disposed at a position symmetrical to that of the second driving magnet with respect to the optical axis (see figure 5).

Regarding claim 19, Lim et al. discloses:
a third magnet (a magnet 210, figures 1-2, paragraphs [0054], [0058]-[0061]) disposed on the bobbin, 
wherein the third magnet is disposed at a position symmetrical to that of the second magnet with respect to an optical axis (see figure 2), and 
HSU et al. discloses wherein a distance between the first driving magnet and the first wire is greater than a distance between the first driving magnet and the third wire (see figure 5).

Regarding claim 20, Lim et al. discloses a lens driving device, comprising:
a base (included in sensor package 400, figures 1-2, paragraphs [0046], [0050]); 
a housing (housing 340, figures 1-2, paragraphs [0064], [0067] disposed on the base;
a bobbin (bobbin assembly 220, figures 1-2, paragraphs [0046], [0049]-[0050]) disposed in the housing;
a first coil (coil 221, figures 1-2, paragraphs [0054]-[0055]) disposed on the bobbin;
a first magnet (auto-focusing corner magnet 230, figure 2, paragraphs [0060]-[0061]) disposed on the housing;
a circuit board (printed circuit board 320, figures 1-2, paragraphs [0064]-[0065]) disposed on the base and comprising a second coil (coil 310, figures 1-2, paragraphs [0064]-[0065]) facing the first magnet;
an upper elastic member (upper plate plastic member 241a, figures 1-2, paragraphs [0062]) connecting the bobbin and the housing; and
a wire (suspension support member 250, figures 1-2, paragraphs [0063], [0068]) disposed between the circuit board and the upper elastic member,
wherein the housing comprises first, second corners, third and fourth corners (see figures 1-2).
Lim et al. fails to disclose: 
wherein the housing comprises first and second corners opposite to each other, and third and fourth corners opposite to each other, 
wherein the wire comprises a first wire disposed on the first corner of the housing, a second wire disposed on the second corner of the housing, a third wire disposed on the third corner of the housing, and a fourth wire disposed on the fourth corner of the housing, 
wherein the first magnet comprises a first driving magnet disposed between the first corner of the housing and the third corner of the housing, and 
wherein a distance between the first driving magnet and the first wire is greater than a distance between the first driving magnet and the third wire. 
However, Lim et al. discloses the suspension support member 250 having four wires disposed at four corners, figures 1-2, paragraphs [0063], [0068]). And HSU et al. discloses the housing comprises first (corner 186, figure 5, paragraphs [0033], [0040]) and a second corner (a corner is opposite to corner 176) opposite to each other, and third corner (corner 187, figure 5, paragraph [0040]) and fourth corner (corner 188, figure 5, paragraph [0040]) opposite to each other; HSU et al. also discloses: 
wherein the first magnet comprises a first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) disposed between the first corner (corner 186, figure 5, paragraphs [0033], [0040]) of the housing and the third corner (corner 187, figure 5, paragraphs [0033], [0040]) of the housing, and
wherein a distance between the first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) and the first wire (the first wire is located at corner 186, figure 5, paragraphs [0033], [0040]) of the housing is greater than a distance between the first driving magnet (lower magnetic element 36 disposed between corner 186 and corner 187), figure 5, paragraph [0040]) and the third wire (the third wire is located at corner 187, figure 5, paragraphs [0033], [0040]) of the housing (see figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate each wire at each of four corners of HSU et al. and to modify the device in Lim et al. by the teaching of HSU et al. in order to have the advantages of low power consumption, small size, high positioning precision, and low manufacturing cost (paragraph [0017]).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0072289) in view of HSU et al. (US 2015/0155768) further in view of Wade et al. (US 2012/0229926).
Regarding claim 8, Lim et al. and HSU et al. fail to disclose wherein the upper elastic member comprises six elastic units spaced apart from each other.
However, Wade et al. discloses wherein the upper elastic member comprises six elastic units spaced apart from each other (Wade et al. discloses the plate spring 8 provided with a first fixing part 8a, two second fixing parts 8b, two arm parts 8c, and two fixing parts 8d, figure 6, paragraphs [0082]-[0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate each wire at each of four corners of HSU et al. and to modify the device in Lim et al. by the teaching of HSU et al. in order to serve as a power supply function for supplying an electric current to the drive coil (paragraph [0135]).
Regarding claim 9, Wade et al. discloses wherein two elastic units of the six elastic units are electrically connected to the first coil (paragraph [0135]), and
wherein four elastic units of the six elastic units are electrically connected to the sensor (paragraphs [0125], [0135]).

Regarding claim 10, Wade et al. discloses wherein the wire comprises at least six wires spaced apart from each other (figure 6, paragraph [0082]).

Regarding claim 11, Wade et al. discloses wherein two wires (two wire fixing parts 8d, figure 6, paragraphs [0084], [0088], [0135]) of the at least six wires are disposed at a position corresponding to the first corner of the housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MORIYA et al. (US 2012/0229901) discloses lens holder drive apparatus, and camera equipped therewith.
IKUSHIMA et al. (US 2012/0314308) discloses lens actuator.
SUGAWARA et al. (US 2013/0016428) discloses lens holder driving device, including fracture preventing member for suspension wires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/29/2022